Title: To Thomas Jefferson from Abner Nash, 30 May 1780
From: Nash, Abner
To: Jefferson, Thomas



Dear Sir
Newbern May 30th. 1780

Inclosed your Excellency will receive a Copy of the Articles of Capitulation agreed on between Genl. Lincoln and Genl. Clinton. Mr. Laurens in his Letter to me dated at Wilmington the 26. Inst. has the following paragraph “I am informed and I fear from too good authority that Govr. Martin at the head of a large body of Infantry and Cavalry is actually on his way for this Country, his rout to be thro Cherraws and Cross Creek. Another Body of the Enemys Infantry and Cavelry are penetrating South Carolina towards Cambden under Lord Cornwallace, a Junction may be formed and a formidable army soon appear in the heart of North Carolina.” We are preparing for them in the best manner we are able and hope shortly to see the Maryland and Delaware Troops so long expected in this State together with the aid voted lately by the Assembly of Virginia. With the highest respect I remain Dear Sir Your Obdt. & very Hble servt.,

A Nash

